Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Roh (US 20150064540), Shimizu (US 20190280260), and US 20170194678.  Roh is relied on to disclose a battery module having a first blocking member having a thermal insulating material (soft elastic pad 20):

    PNG
    media_image1.png
    469
    420
    media_image1.png
    Greyscale

Roh does not disclose the thermal insulating material is arranged in a zigzag manner.  As shown in other prior arts (Shimizu) and US’678, these prior arts disclose heat conductive material to draw material away from the battery to a cooling device.  There is no reasonable teaching as to modify the soft elastic pad made of polyurethane as taught by Roh arranged in zigzag manner as to form thermally insulated spaces for the pouch-type battery.  For the reasons above, Claims 1-15 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723